Exhibit 10.1

AMENDMENT TO

EMPLOYMENT AGREEMENT

WHEREAS, the Employment Agreement (the “Agreement”) was entered into the 18th
day of November, 2008, and effective on the 1st day of December, 2008, by and
between XTO ENERGY INC., a Delaware corporation (the “Company”), and BOB R.
SIMPSON (the “Employee”); and

WHEREAS, pursuant to Section 18 of the Agreement, the Agreement may be amended
by mutual written agreement signed by the Company and the Employee (the
“Parties”); and

WHEREAS, the Parties desire to amend the Agreement to provide for a cash payment
to Employee equal to three (3) times the cash value of the shares granted to
Employee under Section 6.2 of the Agreement if there shall occur a Change in
Control (as defined in the Agreement).

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, the Company and the Employee agree as follows:

 

  1. Section 11.1 is amended by adding the following paragraph “(g)” thereto:

(g) If there shall occur a Change in Control, Employer shall pay to Employee, in
addition to other payments provided for in the Agreement, an amount in cash
equal to three (3) times the value of the XTO Energy common stock most recently
granted to Employee under Section 6.2 of the Agreement, including shares that
have no vesting criteria plus shares that are performance-based, with such value
to be determined based on the closing price of the XTO Energy common stock on
the day the Change in Control occurs (or, if the XTO Energy common stock is not
traded on the day the Change in Control occurs, on the day the XTO Energy common
stock last traded prior to the Change in Control). The amount determined in this
paragraph (g) shall be paid forty-five (45) days after the Change in Control.

 

  2. Except as amended hereby, the Agreement shall remain in full effect.

IN WITNESS WHEREOF, the Parties have caused this Amendment to Employment
Agreement to be executed and delivered on September 16, 2009.

 

XTO ENERGY INC.

By:

 

/S/    KAREN S. WILSON        

  Karen S. Wilson   Vice President – Human Resources EMPLOYEE  

/S/    BOB R. SIMPSON        

  Bob R. Simpson